Citation Nr: 0122464	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Detroit Regional 
Office (RO) June 1995 rating decision which, inter alia, 
denied service connection for a chronic right knee 
disability.  Subsequently, the claims file was transferred to 
the Pittsburgh RO which now has jurisdiction of the case.

In February 1999 and September 2000, the Board remanded this 
claim for additional development of the evidence.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The adjudication regulations 
implementing VCAA were recently published as a final rule.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify veterans as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, to claims filed before the date of 
enactment and not yet final as of that date, and to final 
decisions denying claims on the basis that they were not well 
grounded during the period from July 14, 1999, to November 8, 
2000.  VCAA of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  



By September 2000 decision, the Board denied the veteran's 
claim of service connection for chronic gastrointestinal 
disability, to include an undiagnosed illness manifested by 
gastrointestinal impairment, on the basis that the claim was 
not well grounded.  In accordance with VCAA, the veteran and 
her representative are hereby advised that the claim of 
service connection for chronic gastrointestinal disability, 
to include an undiagnosed illness manifested by 
gastrointestinal impairment, may be re-adjudicated.  
Therefore, this matter is referred to the RO for appropriate 
action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  With enactment 
of VCAA, and regulations implementing same, VA shall make 
reasonable efforts to assist veterans in obtaining evidence 
necessary to substantiate their claims for benefits, except 
that no assistance is required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); see 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).



When the Board remanded this case in February 1999 and 
September 2000, the RO was requested, in pertinent part, to 
afford the veteran a thorough VA medical examination to 
determine the nature and etiology of any current right knee 
disability.

The veteran underwent a VA orthopedic examination in May 
1999, but chronic right knee disability of service origin was 
not diagnosed at that time.  She underwent another VA 
orthopedic examination in March 2001, but an objectively 
demonstrable right knee disability was not evident on 
examination (of service origin or otherwise).  The Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation,  see 
Degmetich v. Brown, 104 F. 3d 1328 (1997), and neither the 
veteran nor the Board may make medical determinations, 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board observes that, on VA orthopedic examination in May 
1999, right knee motion was associated with "some crepitus 
over the anterior patella," and the examiner indicated that 
an X-ray study of the right knee and patella would be 
performed.  However, an X-ray study report is not currently 
of record.  

Moreover, although the veteran reported no active symptoms or 
impairment of the right knee on VA orthopedic examination in 
March 2001, and objectively demonstrable impairment of the 
right knee was not found at the time of the examination, 
there is no indication whether any X-ray study of the right 
knee had been performed in conjunction with that examination, 
or whether the examiner reviewed any past X-ray study report.  
Thus, as it is reasonably possible that an organic right knee 
disability may be shown by an X-ray study, the Board is of 
the opinion that another VA orthopedic examination should be 
performed (including X-ray study, if appropriate) to 
determine the nature and etiology of any chronic right knee 
disability which may now be present.  Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).



In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should again 
request the veteran to identify the 
names, addresses and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records to treatment of her right knee.  
After obtaining any necessary 
authorization or medical releases, the 
RO should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports 
from all sources identified whose 
records have not previously been 
secured.  

Regardless of the veteran's response, 
the RO should secure all outstanding VA 
treatment reports.  In particular, any 
X-ray studies of the right knee 
performed in conjunction with VA 
orthopedic examinations in May 1999 
and/or March 2001 should be requested 
and, if available, should be associated 
with the claims file.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or 
other available appropriate medical 
specialist to include on a fee basis if 
necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any right knee 
disability which may be present.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any testing or clinical 
studies (including X-ray), deemed 
necessary, should be performed.  

The examiner must address the following 
medical issues:

(a) Does the veteran currently have a 
right knee disorder(s)?

(b) If so, is it at least as likely as 
not that any right knee disorder(s) 
found on examination is/are related to 
service or any incident thereof, or if 
pre-existing service, was aggravated 
therein?

To the extent possible, the examiner 
should be asked to comment on any in-
service right knee pathology as 
distinguished from post-service 
pathology.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  A 
complete rationale for all conclusions 
reached should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification 
requirements and development procedures 
contained in the new law are fully 
complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001), and regulatory 
changes implementing same, are 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a right knee 
disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.   and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final action warranted.  
No action is required of the veteran until notified by the 
RO; however, the veteran is hereby advised that failure to 
cooperate by reporting for any scheduled VA examinations may 
adversely affect the outcome of her claim.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


